FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS AMBROSIO CHAJON-GUZMAN,                      No. 10-73748

               Petitioner,                        Agency No. A070-185-138

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Luis Ambrosio Chajon-Guzman, a native and citizen of Guatemala, petitions

for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that Chajon-Guzman failed

to demonstrate the deaths of his mother and sister were on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (petitioner must

provide direct or circumstantial evidence of motive). Further, contrary to Chajon-

Guzman’s contention, the IJ did not require him to have seen the incident with his

mother and sister, and the BIA did not require him to prove the cause of their

deaths to an absolute certainty. Because Chajon-Guzman did not establish past

persecution, he is not eligible for humanitarian asylum. See 8 C.F.R.

§ 1208.13(b)(1)(iii). We reject Chajon-Guzman’s contention that the agency

should have taken his age into account because the agency denied his claim based

on a lack of nexus. Substantial evidence also supports the BIA’s conclusion that

Chajon-Guzman failed to establish a well-founded fear of persecution upon return

to Guatemala. See Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir. 1991)

(petitioner’s well-founded fear may be undermined by “safe and undisturbed

residence in his homeland after the occurrence of the event which is alleged to

have induced his fear”); Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000)


                                          2                                      10-73748
(rejecting asylum claim based on general civil strife). Consequently, his asylum

claim fails.

       Because Chajon-Guzman did not establish his eligibility for asylum, it

follows that he did not satisfy the more stringent standard for withholding of

removal. See Rostomian, 210 F.3d at 1089.

       Finally, substantial evidence supports the BIA’s denial of CAT protection

because Chajon-Guzman failed to demonstrate it is more likely than not he would

be tortured by or with the consent or acquiescence of a public official in

Guatemala. See Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009). Contrary

to Chajon-Guzman’s contention, the agency applied the correct legal standard in

assessing his CAT claim.

       PETITION FOR REVIEW DENIED.




                                          3                                      10-73748